CASE FOR LITHIUM METAL SECONDARY BATTERY, LITHIUM METAL SECONDARY BATTERY COMPRISING SAME, METHOD FOR MANUFACTURING SAME

Primary Examiner: Gary Harris 		Art Unit: 1727       October 14, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 03/24/2020, 04/22/2021 & 04/26/2022 were considered by the examiner.

Drawings
4.	The drawings were received on 09/12/14.  These drawings are acceptable.

Election/Restrictions
5.	Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2022.  Claims 1-8 are being examined and the election restriction is made FINAL.


Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2 & 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino et al. US 2018/0123093.
 	As to Claim 1, Yoshino discloses a casing (packaging material) for a lithium metal secondary battery [0007] comprising: a battery casing material (heat resistant resin layer, 3); at least one releasable support attached at least partially or totally to an inner surface of the casing material to cover the inner surface of the casing material (see figure 3, 31); and a release solution contained in the releasable support (inner most layer 7 contains a lubricant, [0064] see figure 2).
 	Wherein the releasable support comprises a support coating film and a support inner space surrounded by the support coating film (see figure 2, [0064-0069]), the release solution is contained in the support inner space (lubricant, [0064]), and the release solution comprises a release agent and an inherent solvent (fatty acid amide).  A solvent (solvent is used on layer 9) and is inherent in use of the lubricant and roughening material [0064].  See MPEP 2112.
 	As to Claim 2, Yoshino discloses the casing for a lithium metal secondary battery according to claim 1, wherein the release agent comprises one selected from the group consisting of a urethane resin [0130] and rubber [0155].  
	As to Claim 6, Yoshino discloses the casing for a lithium metal secondary battery according to claim 1, wherein the release agent is inherently present in an amount of 0.1-80 wt% based on a total weight of the release solution (1 mass% to 30 mass % and a content of lubricant between 0 to 1000 ppm [0025]).  
 	As to Claim 7, Yoshino discloses the casing for a lithium metal secondary battery according to claim 1, wherein the releasable support has a shape selected from the group consisting of, a pouch (see figure 5).  
 	 As to Claim 8, Yoshino discloses a lithium metal secondary battery comprising: a battery casing according to claim 1 (see figure 5, [0007]); and an electrode assembly (power storage device, 30 [0122]) contained in the battery casing (see figure 5).  Wherein the electrode assembly inherently comprises a negative electrode, a positive electrode and a separator interposed between the negative electrode and the positive electrode, Page 5the negative electrode includes lithium metal as a negative electrode active material.  The electrode assembly is inherent to a lithium-ion secondary battery and the features are well known to a Li-ion secondary battery structure.  See MPEP 2112.  

Allowable Subject Matter
7.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 3 requires the casing for a lithium metal secondary battery according to claim 2, wherein the release agent comprises the fluoro-resin, where the fluoro- resin comprises one selected from the group consisting of fluorosilane, perfluoropolyether, fluoroacrylate, perfluoromethacrylate, or and a mixture of two or more of thereof.  
 	Claim 4 requires the casing for a lithium metal secondary battery according to claim 1, wherein the releasable support comprises a polymer resin as a support coating film ingredient, and the support coating film is ruptured by a penetration member inserted from an outside of the casing so that the release solution contained in the support inner space is discharged.  
 	Claim 5 requires the casing for a lithium metal secondary battery according to claim 4, wherein the polymer resin comprises one selected from the group consisting of polyolefin, polyethylene terephthalate, polybutylene terephthalate, polyacetal, polyamide, polycarbonate, polyimide, polyetheretherketone, polyethersulfone, polyphenylene oxide, polyphenylene sulfide, polyethylene naphthalene, or and a mixture of two or more of thereof.  
 	There is sufficient specificity in the above claims when they are added to the independent claim and any intervening claims.

8.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727